NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 09-2778
                                    ___________

                            ELLYANA SUKWANPUTRA;
                             YULIUS SUKWANPUTRA,
                                       Petitioners

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                     Respondent
                   ____________________________________

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                    (Agency Nos. A079-312-251 & A079-312-252)
                      Immigration Judge: Charles M. Honeyman
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 5, 2010

            Before: BARRY, STAPLETON and NYGAARD, Circuit Judges

                            (Opinion filed: May 18, 2010)
                                   ___________

                                     OPINION
                                    ___________

PER CURIAM.

      Ellyana Sukwanputra and her husband, Yulius, (collectively, “petitioners”) seek

review of a final order of removal entered by Board of Immigration Appeals (“BIA”). In
proceedings before the Immigration Judge (“IJ”), petitioners withdrew their applications

for asylum and withholding of removal in exchange for a grant of voluntary departure, but

they changed their minds several months later and moved to rescind the decision to

withdraw the applications for relief. The IJ denied the motion to rescind, and the BIA

affirmed. Finding no error in the agency decisions, we will deny the petition for review.

                                             I.

       This matter is before the Court for a second time, and the parties are familiar with

the prior history. See Sukwanputra v. Gonzales, 434 F.3d 627 (3d Cir. 2006). Briefly,

petitioners are ethnic Chinese Christians, natives and citizens of Indonesia. They entered

the United States in 1999, overstayed visitor visas, and conceded removability after being

placed in removal proceedings in 2001. Ellyana sought asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). Yulius initially sought relief

under his wife’s application but later submitted his own application for relief.

       In 2002, an IJ rejected Ellyana’s credibility; refused to admit various documents

into evidence; denied the asylum request as untimely filed; and denied other relief. The

BIA affirmed that decision. This Court granted a petition for review and remanded for

reconsideration of the withholding of removal claim. Among other things, we explained

that the IJ erred in failing to afford Ellyana an opportunity to authenticate documents that

she relied upon to corroborate her claim of past persecution, and thus we remanded “so

that the authenticity of the documents may be reconsidered, and, if found genuine, the



                                             2
credibility of [Ellyana] reevaluated for purposes of the withholding of removal claim.”
434 F.3d at 636 (footnote omitted). We observed that the IJ’s credibility determination

“was not based upon any evidence in the record, but upon speculation and conjecture.”

Id. at 637 (citation omitted). Further, because the IJ had rejected Ellyana’s claimed fear

of future persecution without addressing her contention that a pattern or practice of

persecution exists in Indonesia, we directed that the pattern-or-practice claim be

considered on remand. Id. Finally, we held that we lacked jurisdiction to review the

untimely filed asylum claim, and that petitioners had waived review of the CAT claim.

       The matter was reassigned to a different IJ (the Honorable Charles M. Honeyman)

on remand. Petitioners initially informed the IJ that they wished to proceed with their

claims, and Yulius submitted his own application for asylum and withholding of removal.

However, at a hearing on May 30, 2007, petitioners elected to withdraw their applications

for relief in exchange for an order that would permit voluntary departure from the United

States on or before March 27, 2008. Petitioners made this decision after discussing with

the IJ numerous precedential decisions which indicated that they were unlikely to succeed

on the merits of their claims, including, inter alia, Lie v. Ashcroft, 396 F.3d 530 (3d Cir.

2005) (finding no pattern or practice of persecution against ethnic Chinese Christians in

Indonesia). In agreeing to withdraw the applications, petitioners reserved the right to

move to reopen the case during the voluntary departure period in the event that Congress

was to pass then-pending Comprehensive Immigration Reform (“CIR”) legislation, as



                                              3
petitioners hoped that the CIR legislation would allow them to adjust status or otherwise

remain in the United States. Petitioners also reserved the right to reopen in the event of a

significant change in country conditions in Indonesia. After confirming on the record that

petitioners had considered their options and desired to withdraw the applications for

relief, the IJ postponed entry of an order of voluntary departure until November 30, 2007,

thereby affording petitioners time to await Congressional action on the CIR legislation.

       On September 19, 2007, after it became apparent to petitioners that Congress

would not pass the CIR legislation, they filed a motion to rescind the withdrawal of their

asylum and withholding of removal claims, and to withdraw the request for voluntary

departure. The government opposed the motion to rescind, arguing that petitioners should

be held to the terms of their bargain. The IJ agreed and denied relief.

       The IJ relied in part upon Matter of B-B-, 22 I&N Dec. 309, 311 (BIA 1998),

where the BIA noted that (i) “there are strong policy reasons for strictly adhering to and

enforcing voluntary departure orders, not the least of which is to discourage dilatory

behavior,” and (ii) “subsequent dissatisfaction with a strategic decision of counsel is not

grounds to reopen.” A.R. at 74. The IJ observed that, “in this case by analogy

[petitioners] are seeking to reopen the record and allow for these proceedings to

commence and to resuscitate their asylum and withholding claims.” Id. After reviewing

the course of proceedings in the case, the IJ concluded that petitioners’ applications “were

effectively withdrawn on May 30, 2007,” and petitioners failed to “present[] any evidence



                                              4
that was not discoverable or available on that date that would suggest some type of

material change in position or circumstances relative to their individualized factual claims

that can any way justify a grant of this motion.” A.R. at 75. The IJ thus held that

petitioners failed to show good cause to renounce their “strategic decision” to withdraw

the applications, observing that “to allow [petitioners] to retreat from such a position

would be a disastrous outcome for the potential for any reasonable negotiations and

discussions to resolve matters in a non-adversarial fashion in the future in similarly

situated cases.” Id. at 77. Given petitioners’ expressed desire not to depart voluntarily,

the IJ ordered removal to Indonesia.

       The BIA affirmed for the reasons expressed by the IJ and dismissed petitioners’

appeal. The BIA noted that petitioners were not claiming deficient performance of

counsel or any extenuating circumstance for changing their minds. Further, the BIA

noted that petitioners did not establish changed or extraordinary circumstances to justify a

consideration of their untimely filed asylum applications. Petitioners timely filed their

petition for review in this Court.

                                             II.

       We have jurisdiction under 8 U.S.C. § 1252(a)(1). “Where, as here, the BIA

adopts and affirms the decision of the IJ, as well as provides its own reasoning for its

decision, the Court reviews both the decisions of the IJ and the BIA.” Hashmi v. Att’y

Gen., 531 F.3d 256, 259 (3d Cir. 2008). Petitioners’ motion to rescind the withdrawal of



                                              5
their applications for relief was in effect to a motion to reopen proceedings before the IJ,

albeit one filed prior to actual entry of the final order in the case. Like the denial of a

motion to reopen, we will review the denial of petitioners’ motion for abuse of discretion.

See Filja v. Gonzales, 447 F.3d 241, 251 (3d Cir. 2006) (“We review the BIA’s denial of

a motion to reopen for abuse of discretion, and review its underlying factual findings

related to the motion for substantial evidence.”) (citation omitted); see also Mendez-

Gutierrez v. Ashcroft, 340 F.3d 865, 869 (9th Cir. 2003) (explaining that “[b]ecause we

are proceeding by analogy to the standards applicable to the denial of a motion to reopen,

we review the BIA’s denial of [petitioner]’s request to reinstate his asylum application for

abuse of discretion”). An abuse of discretion is found only if the decision is “arbitrary,

irrational, or contrary to law.” Khan v. Att’y Gen., 448 F.3d 226, 233 (3d Cir. 2006).

       Petitioners argue that the IJ applied an “incorrect standard” in reviewing their

motion to rescind inasmuch as the IJ relied upon Matter of B-B-, 22 I&N Dec. 309 (BIA

1998). Petitioners note that, unlike the present case, Matter of B-B- involved a motion to

reopen filed after expiration of the period for voluntary departure, and the petitioners in

Matter of B-B- asserted that their counsel provided ineffective assistance by dissuading

them from applying for asylum, whereas petitioners here do not claim that counsel was

ineffective. Petitioners thus argue that their case is factually distinguishable from Matter

of B-B-, and because they contend that no prejudice or further delay in the proceedings

would have resulted, the IJ should have granted their request to rescind as “a matter of



                                               6
grace or discretion.” We cannot agree.

       Petitioners do not dispute that they knowingly and voluntarily withdrew their

applications for relief at the May 30 hearing, a decision that they made with the advice of

counsel. Further, they agreed to withdraw their applications only after an “exhaustive

discussion,” A.R. at 187, with the IJ regarding the evident weakness of their claims for

asylum and withholding of removal. Almost four months after withdrawing the

applications and agreeing to accept voluntary departure, petitioners then changed their

minds, but only because Congress had failed to enact the CIR legislation.1 Petitioners,

however, were fully aware of the CIR legislation when they made the decision to

withdraw the applications for relief, and they did not reserve the right to reinstate the

applications should the CIR legislation fail. Rather, they reserved the right to reopen only

if favorable CIR legislation was passed, or if there was a substantial change in country

conditions in Indonesia – neither of which transpired.

       Given this record, we discern no abuse of discretion. The IJ correctly observed

that petitioners made a strategic decision to withdraw their claims for relief in exchange

for the grant of a lengthy voluntary departure period, and the IJ cited sound reasons for




       1
         In their brief to the BIA, petitioners explained that they moved to rescind the
decision to withdraw “soon after it became apparent that [CIR legislation] would not
pass,” and that “[t]heir change f[ro]m the position they expressed at the May 30, 2007
hearing is more about the fact that they realized they could not in good faith tell the IJ
they would accept voluntary departure, when they truly realized they could not after CIR
failed.” A.R. at 13-14.

                                              7
refusing to allow petitioners to return to “square one” several months later. Petitioners

were made aware at the May 30, 2007, hearing that the CIR legislation might not become

law, see A.R. at 189, and there is no evidence that they failed to consider that fact in

weighing whether to withdraw the applications for relief. Further, as both the IJ and BIA

found, petitioners cited no new material fact or any extenuating circumstance to support

their change of mind. Nor have petitioners claimed that counsel provided incompetent

assistance. The record is simply devoid of any showing of good cause to reopen the

matter. Cf. Guo v. Ashcroft, 386 F.3d 556, 561-62 (3d Cir. 2004) (noting that motions to

reopen “are granted only under compelling circumstances” and are “disfavored” because

“as a general matter, every delay works to the advantage of the deportable alien who

wishes merely to remain in the United States”) (quoting INS v. Doherty, 502 U.S. 314,

323 (1992)).

       Petitioners’ attempt to distinguish Matter of B-B- on the facts is of no moment.

The IJ correctly observed that the policy reasons identified in Matter of B-B- for

enforcing a voluntary departure order in the face of a motion to reopen proceedings apply

equally in the present case, where petitioners sought to reinstate their applications for

relief after accepting a generous agreement that allowed formal entry of the voluntary

departure order to be deferred several months into the future.2 In both situations, “there



       2
         Petitioners stress that their case is different because the IJ did not formally
qualify them for voluntary departure at the May 30 hearing, and a voluntary departure
order was never actually entered. However, the record fully supports the IJ’s finding that

                                              8
are strong policy reasons for strictly adhering to and enforcing voluntary departure orders,

not the least of which is to discourage dilatory behavior.” Matter of B-B-, 22 I&N Dec. at

311. Further, the BIA has emphasized that mere “subsequent dissatisfaction with a

strategic decision” is insufficient grounds to reopen proceedings. Id. The record supports

the IJ’s determination that refusing to reopen this case would both protect interests of

finality in proceedings and serve to foster the non-adversarial resolution of similar cases

in the future. Accordingly, we reject petitioners’ challenge to the denial of their motion

to rescind.3

                                             III.

       For the foregoing reasons, we will deny the petition for review.



entry of a voluntary departure order for petitioners would have been a “ministerial task”
involving nothing more than “issuing a minute order.” A.R. at 73. Moreover, petitioners
have never claimed that they would have failed to qualify for voluntary departure at the
scheduled November 28, 2007, hearing for entry of the order. Thus, on the facts
presented here, petitioners motion to rescind was no different in practical terms than a
motion to reopen filed after formal entry of a voluntary departure order, and the IJ did
not err in treating it as such.
       3
         Given this conclusion, we do not reach petitioners’ argument that they can
demonstrate eligibility for asylum and withholding of removal. We note, in any event,
that petitioners’ representations regarding the merits of their claims for relief are strongly
undercut by their concession before the IJ as to the weakness of their claims under
current law. Further, as the government explains in its brief, petitioners’ asylum
applications were untimely filed, and the BIA expressly determined that petitioners did
not show changed or extraordinary circumstances to allow their untimely claims to be
considered. See A.R. at 4; 8 C.F.R. §§ 1204.4(a)(4) and (5). Petitioners’ withholding of
removal claim based on a pattern or practice of persecution in Indonesia fares no better.
See Wong v. Att’y Gen., 539 F.3d 225, 233 (3d Cir. 2008); Lie, 396 F.3d at 537. Thus,
we discern no prejudice to petitioners from the IJ’s refusal to address their claims.

                                              9